EXHIBIT Skadden, Arps, Slate, Meagher & Flom llp FOUR TIMES SQUARE NEW YORK 10036-6522 FIRM/AFFILIATE OFFICES TEL: (212) 735-3000 BOSTON CHICAGO FAX: (212)735-2000 HOUSTON LOS ANGELES www.skadden.com PALO ALTO SAN FRANCISCO WASHINGTON, D.C. WILMINGTON October3, 2008 BEIJING BRUSSELS FRANKFURT HONG KONG Calpine Corporation 717 Texas Avenue LONDON MOSCOW Houston, Texas 77002 MUNICH PARIS SHANGHAI SINGAPORE Re:Calpine Corporation Registration Statement on Form S-3 SYDNEY TOKYO TORONTO VIENNA Ladies and Gentlemen: We have acted as special counsel to Calpine Corporation, a Delaware corporation (the “Company”), in connection with the Registration Statement on Form S-3, as amended (the “Registration Statement”), filed by the Company with the Securities and Exchange Commission (the “Commission”) under the Securities Act of 1933, as amended (the “Act”), relating to the sale from time to time by certain selling stockholders (the “Selling Stockholders”) of up to an aggregate of 165,715,835 shares of common stock, par value $0.001 per share, of the Company (the “Common Stock”). This opinion is being furnished to you in accordance with the requirements of Item 601(b)(5) of Regulation S-K under the Act. In rendering the opinion set forth herein, we have examined and relied on originals or copies, certified or otherwise identified to our satisfaction, of (a) the Registration Statement, (b) a specimen certificate evidencing the Common Stock, (c) the Company’s Sixth Amended Joint Plan of Reorganization Pursuant to
